                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Andre Antonio Davis,          )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )               3:21-cv-00335-GCM
                                      )
                 vs.                  )
                                      )
        Alphabet Google et al,        )
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered.

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s July 21, 2021 Order.

                                               July 21, 2021




         Case 3:21-cv-00335-GCM Document 7 Filed 07/21/21 Page 1 of 1
